             Case 2:19-cv-01316-GMN-EJY Document 12 Filed 08/31/21 Page 1 of 3



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 Nevada Bar No. 14853

 3 SUMMER A. JOHNSON
   Assistant United States Attorney
 4 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   Summer.Johnson@usdoj.gov
 6
   Attorneys for the United States
 7

 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10

11 UNITED STATES OF AMERICA,                          Case No. 2:19-cv-01316-GMN-EJY
12                  Plaintiff,
                                                      JOINT STIPULATION AND
13           v.                                       [PROPOSED] ORDER TO LIFT STAY
                                                      OF PROCEEDINGS
14 D. BRIAN BOGGESS,

15                          Defendant.
16

17
             The parties in the above-referenced matter, by and through their attorneys, hereby
18
     jointly move the Court for an order lifting the stay granted by this Court on December 23,
19
     2019.
20
             On July 30, 2019, the Government filed a Complaint seeking the return of benefit
21
     payments from the Defendant. ECF No. 1. The Defendant filed his Answer on October
22
     15, 2019. ECF No. 5.
23
             On December 20, 2019, the parties sought a stay of proceedings in order to “resolve
24
     this matter without continued litigation.” ECF No. 8. This Court granted the Order to
25
     Stay on December 23, 2019. ECF No. 9. Unfortunately, the compromised settlement that
26
     the parties sought to achieve has not occurred. Consequently, the parties request the Court
27
     lift the present stay in order that this matter can proceed. Within ten (10) days following the
28
           Case 2:19-cv-01316-GMN-EJY Document 12 Filed 08/31/21 Page 2 of 3



 1
     Court’s entry of an Order lifting the stay in this matter, the parties will submit a proposed
 2
     Joint Discovery Plan and Scheduling Order.
 3
            Respectfully submitted this 30th day of August, 2021.
 4

 5                                                  CHRISTOPHER CHIOU
                                                    Acting United States Attorney
 6
      /s/ D. Brian Boggess                          /s/ Summer A. Johnson
 7    D. BRIAN BOGGESS                              SUMMER A. JOHNSON
      3610 N. University Ave. Suite 275             Assistant United States Attorney
 8    Provo, UT 84604
                                                    Attorney for the United States
 9    Attorney for Defendant (Pro Se)

10

11
                                              IT IS SO ORDERED.
12
                                                         31 day of August, 2021.
                                              Dated this ____
13

14

15                                            ___________________________
                                              Gloria M. Navarro, District Judge
16                                            UNITED STATES DISTRICT COURT
17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
           Case 2:19-cv-01316-GMN-EJY Document 12 Filed 08/31/21 Page 3 of 3



 1
                                         Certificate of Service
 2
            I hereby certify that on August 30, 2021, I electronically filed and served the foregoing
 3
     JOINT STIPULATION AND [PROPOSED] ORDER TO LIFT STAY OF
 4
     PROCEEDINGS with the Clerk of the Court for the United States District Court for the
 5
     District of Nevada using the CM/ECF system and by first class mail, postage prepaid, as
 6
     follows:
 7

 8   D. BRIAN BOGGESS
     3610 N. University Ave. Suite 275
 9   Provo, UT 84604

10
                                                   /s/ Summer A. Johnson
11                                                 SUMMER A. JOHNSON
                                                   Assistant United States Attorney
12                                                 United States Attorney’s Office
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
